        Case 2:20-cr-00248-APG-VCF Document 14 Filed 12/28/20 Page 1 of 4




 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   District of Nevada
 3   Nevada Bar Number 13644
     KIMBERLY M. FRAYN
 4   Assistant United States Attorney
     501 Las Vegas Boulevard South, Suite 1100
 5   Las Vegas, Nevada 89101
 6   Tel: 702.388.6336 / Fax: 702.388.6418
     kimberly.frayn@usdoj.gov
 7   Representing the United States
 8
 9                              UNITED STATES DISTRICT COURT
10                                   DISTRICT OF NEVADA
11
12   UNITED STATES OF AMERICA,                         Case No. 2:20-CR-00248-APG-VCF

13                 Plaintiff,
                                                       Stipulation To Continue Supervised
14          v.                                         Release Revocation Hearing
                                                       (First Request)
15   JAMES N. MERRIWEATHER,

16                 Defendant.

17
18          IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.

19   Trutanich, United States Attorney, and Kimberly M. Frayn, Assistant United States

20   Attorney, counsel for the United States of America, and Rene L. Valladares, Federal

21   Public Defendant and Andrew Wong, Assistant Federal Public Defender, counsel for

22   JAMES N. MERRIWEATHER, (“Merriweather”), that the supervised release

23   revocation hearing in the abovementioned case, which is currently scheduled for

24   December 29, 2020 at 10:30 a.m., be continued and reset to a date and time convenient

25   to this Court, but for a period of not less than twenty-one (21) days for the following

26   reasons:
        Case 2:20-cr-00248-APG-VCF Document 14 Filed 12/28/20 Page 2 of 4




 1          1.     On or about December 5, 2020, Merriweather appeared on the petition
 2   seeking to revoke his supervised release. He was released on his own recognizance
 3   pending a supervised release revocation hearing, which is currently scheduled for
 4   December 29, 2020, at 10:30 a.m..
 5          2.     The parties have agreed to continue the supervised release revocation
 6   hearing for at least twenty-one days so that the parties can investigate, gather and
 7   produce any relevant discovery, attempt to reach a negotiated resolution, and failing that,
 8   prepare for a contested hearing.
 9          3.     The defendant is not incarcerated and does not object to the continuance.
10          4.     The parties agree to the continuance.
11          5.     The additional time requested herein is not sought for purposes of delay,
12   but merely to allow the parties sufficient time within which adequately prepare for the
13   revocation hearing. Additionally, denial of this request for continuance could result in a
14   miscarriage of justice, and the ends of justice served by granting this request, outweigh
15   the best interest of the public and the defendant in a speedy hearing.
16          6.     This is the first stipulation to continue the hearing.
17
18          DATED this 23rd day of December, 2020.
19    RENE L. VALLADARES                            NICHOLAS A. TRUTANICH
      Federal Public Defender                       United States Attorney
20
21       /s/ Andrew Wong                               /s/ Kimberly M. Frayn
      By_____________________________               By_____________________________
22
      Andrew Wong                                   KIMBERLY M. FRAYN
23    Assistant Federal Public Defender             Assistant United States Attorney
      Counsel for James N. Merriweather
24
25
26
                                                    2
        Case 2:20-cr-00248-APG-VCF Document 14 Filed 12/28/20 Page 3 of 4




 1                              UNITED STATES DISTRICT COURT

 2                                   DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                          Case No. 2:20-CR-00248-APG-VCF
 4
                   Plaintiff,
 5                                                      Findings Of Fact, Conclusions Of Law
            v.                                          And Order
 6
     JAMES N. MERRIWEATHER,
 7
                   Defendant.
 8
 9
10                                      FINDINGS OF FACT
11          Based on the pending Stipulation of counsel, and good cause appearing therefore,
12   the Court finds that:
13
            1.     On or about December 5, 2020, Merriweather appeared on the petition
14
     seeking to revoke his supervised release. He was released on his own recognizance
15
     pending a supervised release revocation hearing, which is currently scheduled for
16
     December 29, 2020, at 10:30 a.m..
17
            2.     The parties have agreed to continue the supervised release revocation
18
     hearing for at least twenty-one days so that the parties can investigate, gather and
19
     produce any relevant discovery, attempt to reach a negotiated resolution, and failing that,
20
     prepare for a contested hearing.
21
            3.     The defendant is not incarcerated and does not object to the continuance.
22
            4.     The parties agree to the continuance.
23
            5.     The additional time requested herein is not sought for purposes of delay,
24
     but merely to allow the parties sufficient time within which adequately prepare for the
25
     revocation hearing. Additionally, denial of this request for continuance could result in a
26
                                                    3
        Case 2:20-cr-00248-APG-VCF Document 14 Filed 12/28/20 Page 4 of 4




 1   miscarriage of justice, and the ends of justice served by granting this request, outweigh
 2   the best interest of the public and the defendant in a speedy hearing.
 3          6.     This is the first stipulation to continue the hearing.
 4                                            ORDER

 5          THEREFORE, IT IS HEREBY ORDERED that the preliminary hearing in the
 6   above-captioned matters, currently scheduled for December 29, 2020, be vacated and
 7
     continued to a date and time convenient to this Court, that is on January 19, 2021 at
 8
     10:30 a.m. in LV Courtroom 6C.
 9
10
11
12          DATED this 28th day of December 2020.
13
14
                                                 ________________________________
15                                               HONORABLE ANDREW G. GORDON
16                                               United States District Court Judge

17
18
19
20
21
22
23
24
25
26
                                                    4
